Citation Nr: 0626943	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-22 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE


Entitlement to an increased evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, denying the veteran's claim for an 
increased rating for tinnitus.  In 2005, a stay was imposed 
on Board adjudication of this issue.  That stay was lifted in 
July 2006.


FINDING OF FACT

The veteran's bilateral tinnitus is assigned a 10 percent 
rating, the maximum rating authorized under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.157, 4.87, Diagnostic Code 6260 (2005); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of schedular 
disability ratings for tinnitus.  As will be shown below, the 
Board finds that the veteran is already receiving the maximum 
schedular disability rating available for tinnitus under the 
applicable rating criteria.  Furthermore, regardless of 
whether the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Analysis

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

In June 2006, the Federal Circuit reversed the Veterans 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent schedular rating for tinnitus, whether 
perceived as unilateral or bilateral.  Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006),
Citing United States Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, in July 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


